Citation Nr: 1204455	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  98-02 916	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a compensable rating for syphilis with erectile dysfunction.

2.  Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD) with mood disorder, rated 50 percent prior to May 27, 2011, and 70 percent since.

3.  Entitlement to an effective date earlier than April 27, 2004, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to April 1968.

This case has a long and complex procedural history and comes to the Board of Veterans' Appeals (Board) from various rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appealed an October 1997 rating decision denying service connection for PTSD.  He subsequently testified at a hearing in April 1998 before Veterans Law Judge (VLJ) J. A.-P. concerning this claim, as well as regarding other claims not currently on appeal.  In August 1998, that presiding VLJ remanded the PTSD claim for further development and consideration.

In August 2003, during the development of this PTSD claim, the Veteran filed a claim for an increased rating for his already service-connected syphilis with erectile dysfunction.  The RO denied that claim in a December 2004 rating decision.  That December 2004 rating decision, however, granted service connection for mood disorder secondary to the syphilis and assigned an initial 50 percent rating retroactively effective from April 27, 2004.

In March 2006, the Veteran testified at another hearing before the Board.  This time, however, VLJ M. G. presided, and the hearing concerned the issues of entitlement to a higher rating for the syphilis with erectile dysfunction and for service connection for PTSD.

The Board subsequently remanded both claims in December 2006 for still further development and consideration.  And since the Veteran had testified before two different VLJs concerning the issue of whether he was entitled to service connection for PTSD, the Board issued two separate remand orders.  

One remand order concerned this claim for service connection for PTSD and was signed by a panel of three VLJs, including J. A.-P. and M. G., since both had held hearings on this issue.  The other remand order concerned the claim for an increased rating for the syphilis with erectile dysfunction and was signed by VLJ M. G. since she was the only VLJ that had heard testimony on this particular issue.

In August 2009, both claims again were remanded by the Board for additional evidentiary development, with a panel of three VLJs issuing the remand order concerning the PTSD claim, and VLJ M. G. issuing the remand order concerning the increased-rating claim for syphilis with erectile dysfunction.

Following and as a result of the development requested in that August 2009 remand, a July 2011 decision was issued granting service connection for PTSD.  This decision, as well as a supplemental statement of the case (SSOC), recharacterized the mental disability as "PTSD with mood disorder" to encompass the entire disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  A 70 percent rating was assigned for this aggregate mental disability - PTSD with mood disorder - but only retroactively effective as of May 27, 2011.  The initial 50 percent rating that had been assigned for the mood disorder, alone, remained in effect for the immediately preceding period from the initial grant of service connection on April 27, 2004, until the rating increase as of May 27, 2011, when also considering the PTSD.  Therefore, the issue now on appeal concerns whether the Veteran was entitled to a rating higher than 50 percent for this disability prior to May 27, 2011, and whether he has been entitled to a rating higher than 70 percent since.

VLJ M. G. has retired from the Board.  The Veteran was notified of this and asked whether he wanted another hearing before another VLJ that will ultimately decide this appeal.  See 38 C.F.R. § 20.707 (2011).  The Veteran responded in August 2011 that he did not want another hearing.  VLJs M. G. and J. A.-P. only heard testimony regarding the issue of his entitlement to service connection for PTSD, which, as mentioned, since has been granted.  The "downstream" issue now before the Board, instead, is whether he is entitled to higher initial ratings for the PTSD with mood disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125 (1999) (indicating that when, as here, the Veteran appeals the initial ratings assigned for a disability that has just been recently determined to be service connected, VA adjudicators must consider his claim in this context - which includes determining whether the rating should be "staged", meaning assign different ratings at different times since the effective date of his award to compensate him for variances in the severity of the disability).  Therefore, neither VLJ M. G. nor VLJ J. A.-P. is required to decide this claim now in question as it concerns this "downstream" issue of whether the 50 and 70 percent ratings are most appropriate for this disability prior to and since May 27, 2011.

Also following and in response to the July 2011 decision granting service connection for PTSD back to April 27, 2004, the Veteran filed a timely notice of disagreement (NOD) concerning the effective date of this award.  However, he has not been provided a statement of the case (SOC) concerning this other "downstream" issue.  Therefore, the Board must remand this claim, rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The remand of this claim to the RO will be via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's penis, although dysfunctional, is not physically deformed.

2.  The most persuasive medical and other evidence of record indicates he does not suffer from tertiary (third-stage) syphilis, and that his headaches, eye problems, and hearing loss are not due to or residuals of this service-connected disability.

3.  Since April 27, 2004, however, his PTSD with mood disorder has caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the syphilis with erectile dysfunction.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Codes 6310, 7522 (2011). 

2.  But the criteria are met for a higher 100 percent rating for the PTSD with mood disorder as of April 27, 2004 (so exceeding the initial 50 percent rating he had from this date and even the greater 70 percent rating he has had effectively since May 27, 2011).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.126-4.132, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since the Board is granting a 100 percent rating for the Veteran's service-connected PTSD with mood disorder, which is the highest possible rating, and back to the initial grant of service connection on April 27, 2004, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA as they concern this claim.

As for the increased-rating claim for his syphilis with erectile dysfunction, the duty to notify has been satisfied by means of letters to him dated in March 2006, December 2006, September 2009, May 2010, and March 2011.  Collectively, these letters informed him of the evidence required to substantiate this claim for a compensable rating for this disability.  The letters also apprised him of his and VA's respective responsibilities in obtaining the evidence needed to substantiate this claim.  None of the letters was issued prior to the initial adjudication of this claim in December 2004, which is the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  But the claim has since been readjudicated by the RO/AMC at various times, most recently in the July 2007 SSOC which included considering any additional evidence submitted or otherwise obtained in response to all required VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect in the provision of the notice where it did not precede the initial adjudication of the claim or the notice provided prior to the initial adjudication of the claim was inadequate.  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all records that he and his representative identified as potentially relevant.  He was also afforded VA compensation examinations to determine the severity of syphilis with erectile dysfunction in November 2007, with addendum opinions in June and November 2008, as well as additional more recent examinations and supplemental comment in June and September 2010.  

The findings from these several examinations provide the information needed to rate this disability.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  This is especially the case with the most recent VA examinations, which comply with the Board's August 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that failure to comply with remand directives is error as a matter of law).  Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

II.  Whether a Compensable Rating is Warranted for the Syphilis with Erectile Dysfunction

The Veteran was treated for syphilis with chancroid of the supra pubic region in February 1967, while on active duty in the military.  He was also diagnosed with syphilis and secondary impotency after service.  So in an April 2003 decision, the RO granted service connection for syphilis with erectile dysfunction, assigning a 0-percent (i.e., noncompensable) rating.  But he also has been awarded special monthly compensation (SMC) on account of loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).

In August 2003, he filed this claim at issue for a higher rating for his syphilis with erectile dysfunction.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  VA must employ this practice to compensate the Veteran for any variances in the severity of his disability, irrespective of whether the rating for his disability is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected syphilis has been rated as noncompensable under Diagnostic Codes (DCs) 6310-7522.  Erectile dysfunction is rated under DC 7522, which provides a 20 percent rating only if there is deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  This DC therefore requires impairment of the penis in both a physical and functional sense.  And because there is no evidence the Veteran's penis is physically deformed, not just dysfunctional, a compensable rating is not available under this DC.  See 38 C.F.R. § 4.31 (a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met if the schedule does not provide a zero percent evaluation in the DC).

DC 6310, on the other hand, provides that for syphilis and other treponemal infections, the complications of nervous system, vascular system, eyes, or ears are to be rated.  (See DC 7004, syphilitic heart disease; DC 8013, cerebrospinal syphilis; DC 8014, meningovascular syphilis; DC 8015, tabes dorsalis; and DC 9301, dementia associated with central nervous system syphilis.)  38 C.F.R. § 4.88b, DC 6310.

Before rating the Veteran's syphilis, the Board points out that service connection recently has been granted for disorders secondary to this service-connected syphilis - namely, for gastritis, osteoarthritis of the knees, coronary artery disease, stasis dermatitis, osteoarthritis of the thoracolumbar spine, osteoarthritis of the ankles/feet, and peripheral vascular disease of the ankles and feet.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.)

Therefore, the Board need not consider these secondary disorders since the Veteran has not appealed the ratings or effective dates assigned for these other disorders.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So in rating his underlying syphilis, the Board will focus instead on any residuals possibly affecting his nervous system, eyes and ears.  See 38 C.F.R. § 4.88b, DC 6310.

The only claimed residuals of syphilis for consideration on appeal are headaches, eye problems, and hearing loss.  After carefully reviewing the evidence of record, however, the Board finds no basis to grant a compensable rating for these claimed residuals, as the most persuasive (competent and credible) medical and other evidence indicates the syphilis infection has not resulted in additional disability referable to his eyes, ears, and headaches.

The Veteran was afforded a VA examination in April 2004 to determine whether he had any eye problems or impairment, including glaucoma, as a result of his syphilis.  The examiner indicated he was able to review the record (claims file), except for the records specifically concerning the Veteran's military service.  During the interview, the Veteran reported that he then currently had syphilis, as well as a 
ten-to-fifteen year history of bilateral eye pain.  The examiner noted the Veteran had had cataract surgery in June 2003, so the year prior.  Following a review of the record and an eye examination, however, the examiner questioned whether the Veteran had glaucoma.  The examiner commented that, at most, the Veteran could have what is known as pre-glaucoma.  Regardless of the appropriate diagnosis, however, the examiner commented that he knew of no medical correlation between glaucoma and syphilis.  That examiner thus concluded that "it [glaucoma] is not caused or a result of [the Veteran's] syphilis."  He therefore disassociated the glaucoma from the service-connected syphilis.


The Veteran was evaluated by another VA examiner in November 2007 to again determine the residuals of his syphilis.  After reviewing the claims file and examining him, this additional examiner provided an opinion in which she attributed many of the Veteran's disorders to his syphilis.  Indeed, this medical opinion was the underlying basis of the subsequent grant of service connection for gastritis, osteoarthritis of the knees, coronary artery disease, stasis dermatitis, osteoarthritis of the thoracolumbar spine, osteoarthritis of the ankles/feet, and peripheral vascular disease of the ankles and feet.  Nevertheless, this examiner did not attribute the Veteran's headaches, eye problems, or ear problems to syphilis.  This examiner did not address these claimed disorders in her initial November 2007 VA examination report, but provided opinions concerning this in two addendum reports dated in June and November 2008.  The opinions in both addendum reports are identical.

This examiner initially stated in her addendum reports that the etiology of the Veteran's glaucoma and headaches could not be resolved without her resorting to "mere speculations."  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010) (before the Board may rely on a VA examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion).  After this initial comment, however, the examiner goes on to attribute both the glaucoma and headaches to hypertension, thereby ruling out any relationship or correlation with the syphilis.  She explained:

Since I believe his glaucoma is more related to elevated IOP (intraocular pressure) due more so to hypertension than syphilis.  Although specific uveitis and Argyll Robertson pupil are more commonly the eye involvements related to syphilis.  I did not appreciate him acquiring these eye conditions after review of his 
C-file.  In addition his chronic headaches are also more related to his hypertension than his syphilis.  Eventhough, one can have fatigue and headaches when syphilis is acute.  After review of his C-file, a normal head C-T scan was noted and no mention of any prior meningitis infections or intracranial masses on review, so, it is difficult for me to attribute headaches as secondary to his syphilis and more so related to his hypertension.  

The Veteran was also afforded a VA examination in September 2010 to determine whether he has a neurological disorder or ear problem as a complication of his syphilis.  Before discussing the findings in this examination report, consider that a VA audiological evaluation performed in June 2010, so just a few months earlier that year, had revealed some measure of hearing loss in both ears, so bilaterally.  See Hensley  v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)) (The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  That audiologist, however, did not comment on whether the Veteran's hearing loss is secondary to, or a complication of, his syphilis.  In any event, this issue was addressed in the September 2010 VA examination report. 

In this report, the VA examiner indicated that she had thoroughly reviewed the claims file and had examined the Veteran for residuals of syphilis.  During the interview, he indicated that he had suffered from headaches caused by his syphilis infection.  He also reported numbness of the lower extremities - for which service connection already has been established by virtue of the decision granting service connection for peripheral vascular disease (PVD) of the ankles and feet.  This VA examiner, however, determined the Veteran was vague and tangential concerning the presence of ear disease.  He reported bilateral hearing loss, more so in his left ear than right, and said he may have had ear infections.  He said he uses some "otic solution" to remove wax.  He denied tinnitus (ringing in his ears) but reported occasional vertigo.  He also denied discharge and ear pain.  

An objective physical examination revealed the auditory canals were partially occluded by cerumen (ear wax), more so in the left ear than right, but that the tympanic membranes (ear drums) were clear.  The mastoids also were normal, and there was no frank indication of hearing loss or disturbance of balance.  There also was no evidence of any vestibular disorder or Meniere's syndrome.  A neurologic examination revealed the Veteran was alert and oriented.  Cranial nerves II through XII were grossly intact.  He pointed to the left parietal region as the site of his then current headache, although the examiner indicated that he appeared to be agitated more than in headache distress.  A review of an MRI showed mild cortical atrophy, but no acute findings.  

The examiner concluded with diagnoses of:  (1) history of in-service syphilis, (i) history of in-service chancroid, (3) chronic headache, (4) no evidence of tertiary syphilis, and (5) chronic mood disorder.  The examiner then opined, "[i]t is less likely as not (less than 50/50 probability) the Veteran has neurologic or ear/hearing loss related to in-service syphilis."  The examiner based her opinion on the fact that there is no current medical evidence the Veteran has tertiary syphilis.  Tertiary syphilis is "the third and last stage of syphilis, which may develop soon or many years after the lesions of secondary syphilis have resolved; it is marked by destructive lesions involving many tissues and organs and occurs in three principal forms:  cardiovasculars, late benign syphilis, and neurosyphilis."  Dorland's Illustrated Medical Dictionary 1840 (30th ed. 2003) (emphasis in the original).  

Here, though, the VA examiner explained that the Veteran had only primary syphilis in service, as shown by the negative separation examination in 1968 and a VA examination performed in 1970.  He apparently had a new case of syphilis in 1989, which was treated with declining titers over the next few years.  Multiple [rapid plasma reagin (RPR), the test for syphilis,] were performed between 1997 and 2008, with only one reactive test in 1997.  The examiner thus concluded that "H/O [history of ] syphilis RPR negative, but PT [patient] is totally convince[d] he has tertiary syphilis and all his problems including the obesity are due to syphilis."  The examiner explained that a lumbar puncture could possibly provide more information to rule out tertiary syphilis, but that the Veteran had refused this invasive procedure.  Therefore, the examiner concluded that "a diagnosis of tertiary syphilis or neurosyphilis cannot be made, nor can headaches, mental health symptoms or even vertigo be considered secondary to the non-diagnosed disorder.  MRI was non-contributory."


In light of these clinical findings and medical opinions, the Board finds no grounds to grant a compensable rating for the Veteran's syphilis - that is, based on there being residual disability due to associated headaches, eye problems, and hearing loss.  He has not established the required causation or aggravation linkage between these additional disabilities and his service-connected syphilis.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that competent medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  There is no such evidence in this particular instance.

To reiterate, the April 2004 VA examination report includes a medical opinion that the Veteran's pre-glaucoma was not caused by syphilis on the basis that the examiner was unaware of any medical associated between glaucoma and syphilis.  In other words, the examiner ruled out any relationship between glaucoma and syphilis based on established medical principles, which she is presumed to know based on her training and experience as a medical professional.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

The VA examiner who evaluated the Veteran in November 2007 also opined that his glaucoma and headaches were more likely caused by his hypertension than by his syphilis.  This opinion was supported by medical rationale, in that this explained that the Veteran's glaucoma (intraocular pressure) was more consistent with hypertension than syphilis, and that his headaches cannot be attributed to syphilis because there was no evidence of any prior meningitis infections or intracranial masses.

And lastly, the September 2010 VA examination report notes that none of the Veteran's neurological symptoms, including hearing loss, could be due to syphilis because there is no evidence of tertiary syphilis, which is generally the cause of these secondary disorders.  


The Board finds that these medical opinions provide compelling evidence against the Veteran's claim that his service-connected syphilis is manifested by residuals involving headaches, eye problems, and hearing loss.  Since these opinion were based on a review of his pertinent medical history, personal examination, and are supported by sound medical rationale, they provide overwhelming evidence against the claim for a compensable rating for the syphilis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The Veteran is adamant that his syphilis is indeed active and manifested by headaches, eye problems, and hearing loss.  The Board acknowledges that he is competent to report these symptoms, the presences of which are not in dispute.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  The Board emphasizes, however, that he is not competent to attribute or ascribe these symptoms to his service-connected syphilis, since this is strictly a medical, not lay, determination.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities like rheumatic heart disease are not conditions readily amenable to mere lay diagnosis or probative comment regarding their etiology).  See also Barr v. Nicholson, 21 Vet. App. 303(2007).


And even assuming for the sake of argument that he is competent and credible, the Board would still find that his statements are insufficient to overcome the overwhelming medical evidence showing that his syphilis is not the cause of his headaches, eye problems, or hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected syphilis with erectile dysfunction.  And since the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the appeal of this claim is denied.

The Board also finds that the schedular noncompensable rating assigned for the Veteran's syphilis with erectile dysfunction is not inadequate, such that the claim should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  The rating criteria for syphilis and erectile dysfunction describe and contemplate the extent and severity of his disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Entitlement to Higher Initial Ratings for the PTSD with Mood Disorder, Rated 50 Percent 
Prior to May 27, 2011, and 70 Percent Since

The RO initially granted service connection for just mood disorder, assigning an initial 50 percent rating from April 27, 2004.  Eventually, the disability was recharacterized to also include PTSD ("PTSD with mood disorder") with the 50 percent rating from April 27, 2004 remaining in effect until the increase to 70 percent as of May 27, 2011.  The rating for this disability therefore has been "staged."  See Fenderson, 12 Vet. App. at 125-26.  But for the reasons and bases set forth below, the Board finds that an even higher 100 percent rating is warranted for this disability since the initial grant of service connection on April 27, 2004, so exceeding both of these incremental ratings. 

PTSD and mood disorders are rated under the General Rating Formula for Mental Disorders.  Under this General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.


Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Applying these criteria to the facts of this case, the Board finds that a 100 percent rating is warranted for the Veteran's PTSD with mood disorder since the initial grant of service connection on April 27, 2004.  A VA examination performed on April 27, 2004, reflects that his PTSD with mood disorder is manifested by total occupational and social impairment, thereby warranting the assignment of a 100 percent rating since that date.  This finding of total occupational and social impairment is also reiterated in a more recent VA examination performed in May 2011.  The Board will focus on these two examination reports.

The April 2004 VA examination report notes the Veteran had stopped working in 2000, so some 4 years earlier, shortly before he was incarcerated for two years due to a drug-smuggling conviction.  He indicated that he lived alone, was socially isolated, and spent his time watching television.  He also reported that he suffered from depression and anxiety all the time, mood swings, auditory hallucinations, a quick temper, and crying spells.  Indeed, he became tearful during the interview when discussing his syphilis.  Following a review of the claims file, an interview of him, and an objective mental status evaluation, the examiner concluded the Veteran was considered "totally and permanently disabled due to his mood disorder."  Consistent with this opinion, the examiner assigned a Global Assessment of Functioning (GAF) score of 50.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  (emphasis added)

The more recent May 2011 VA examination report provides a similar opinion that the Veteran's PTSD causes total occupational and social impairment.  The VA examiner diagnosed mood disorder, not otherwise specified (NOS), and PTSD.  He then commented that he was unable to disentangle these two diagnoses.  This is inconsequential, however, since service connection is in effective for both PTSD and mood disorder.  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition). 

That being said, the VA examiner then commented the Veteran is unable to function in a standard employment setting due to impulsivity, mood swings, and social-skills impairment."  In other words, his PTSD causes total occupational impairment.  The VA examiner also assigned a GAF score of only 38, which reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or behavior that is manifested by major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 (1994).

These two opinions and low GAF scores thus indicate the Veteran's PTSD with mood disorder has resulted in total occupational impairment since April 27, 2004.  This is significant because, as mentioned, the focus of the rating process is on industrial/occupational impairment, while social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.  Thus, based on these two opinions, as well as the GAF scores of just 50 and 38, the Board finds that the evidence supports a 100 percent rating for the PTSD with mood disorder since the initial grant of service connection on April 27, 2004.  Therefore, although all of the enumerated symptoms listed for a 100 percent rating are not shown, the Board finds that the severity of the Veteran's PTSD symptoms and the effect of those symptoms on his social and work situation justify this 100 percent rating.  See Mauerhan, supra.  See also Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  


ORDER

The claim for a compensable rating for syphilis with erectile dysfunction is denied.

However, a higher 100 percent rating is granted for the PTSD with mood disorder, retroactively effective as of April 27, 2004, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

As already mentioned, the AMC issued a recent July 2011 decision granting service connection for PTSD retroactively effective from April 27, 2004.  This date apparently was chosen because it was the effective date of the Veteran's already service-connected mood disorder.  These two disabilities were then combined so that the current disability is now "PTSD with mood disorder."  The Board sees, however, that the Veteran had filed his claim for service connection for PTSD in January 1997, so earlier.  He therefore responded to the July 2011 decision by filing a timely NOD in which he challenged the effective date of April 27, 2004, for the grant of service connection for his PTSD.  

To date, however, the Veteran has not been provided an SOC with respect to this "downstream" claim, nor has he been given an opportunity in response to file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect an appeal of this downstream claim to the Board.  See 38 C.F.R. § 20.200 (2011); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  Under these circumstances, the Board must remand rather than merely refer this claim for the issuance of an appropriate SOC and opportunity to complete the appeal.  Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).

Accordingly, this remaining claim is REMANDED for the following action: 

Send the Veteran an SOC addressing the additional issue of whether he is entitled to an effective date earlier than April 27, 2004, for the grant of service connection for PTSD.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal to the Board concerning this additional claim.  Then give him the required time to perfect an appeal of this additional claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


